Citation Nr: 0924831	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-00 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been receive to 
reopen a claim for entitlement to service connection for 
chronic bronchitis, to include as a result of exposure to 
herbicides in the Republic of Vietnam.  

2.  Entitlement to an initial compensable disability 
evaluation for residuals of a shrapnel wound to the chin.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine 
Corps from December 1967 to December 1969, to include combat 
duty in Vietnam, and in the United States Navy from January 
1975 to January 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2003 and October 2004 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

The Veteran appeared at a Travel Board Hearing before the 
undersigned in November 2007.  A transcript is associated 
with the claims file.  

The issue of entitlement to service connection for chronic 
bronchitis and entitlement to an initial compensable rating 
for residuals of a shrapnel wound to the chin are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Evidence received since the last final decision of record, 
which denied service connection for chronic bronchitis, 
relates specifically to an unestablished fact necessary to 
substantiate the claim; it raises a reasonable possibility of 
substantiating the claim.  



CONCLUSION OF LAW

New and material having been received, the claim for service 
connection for chronic bronchitis, is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2007).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2007).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  

As discussed in more detail below, sufficient evidence is of 
record to grant the application to reopen the veteran's claim 
of entitlement to service connection for a pulmonary 
disorder.  The claim on the merits requires additional 
development, which is addressed in the remand below.  
Therefore, no further development is needed with respect to 
the aspect of the appeal decided herein.



Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 .  With a chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Additionally, if a Veteran served in the Republic of Vietnam 
during the Vietnam era, he or she shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service: Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lympocytic leukemia (CLL), multiple myeloma; 
non-Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea) (emphasis added); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).



Analysis

The Veteran initially was denied service connection for 
bronchitis in February 1971 on the basis of no current 
disability being shown upon examination.  He did not appeal 
this decision, and it became final within one year of 
notification.  Following this, the Veteran entered the United 
States Navy and served a second period of active duty until 
his retirement in 1993, reaching the rank of Senior Chief 
Petty Officer (E-8).  A second set of service treatment 
records, documenting his naval service, was submitted by the 
Veteran and is associated with the claims file.  

Following his second period of active service, the Veteran 
again filed a claim for entitlement to service connection for 
bronchitis, and was informed of the requirement to submit new 
and material evidence.  In November 1999, it was determined 
by the RO that new and material evidence had not been 
submitted, as the only evidence of bronchitis was subjective 
history, and thus a current disability was not established by 
a medical authority.  The Veteran did not appeal this 
decision, and it became final within a year of notification.  
Following this, the Veteran again initiated a claim to 
reopen, and an April 2002 RO decision determined that no 
active residuals of bronchitis were noted, and thus new and 
material evidence had not been submitted.  This decision was 
not appealed, and reached finality.  The Veteran, for a third 
time, attempted to reopen his claim, and was denied in June 
2003 on the basis that bronchitis in service was acute and 
transitory and not productive of any active, current 
residuals.  This is the decision which is currently under 
appeal.  

Along with his current claim to reopen, the Veteran has 
submitted medical records of his treatment at the Naval 
Hospital in Jacksonville, Florida, as well as an opinion of 
his private physician, who is an active duty physician at 
that facility (as a retiree, the Veteran is entitled to 
receive active duty military care).  This physician noted, in 
a January 2007 opinion, that the Veteran has chronic 
bronchitis which "may be due to his exposure to Agent Orange 
in Vietnam."  The physician also stated that the Veteran 
served as a boatswain's mate in service, and that that duty 
exposed him to "a variety of toxic agents, including red 
lead paint" with his bronchitis requiring daily medication.  
Recent clinical records also show that the Veteran has been 
diagnosed with chronic bronchitis.  

This evidence is new, in that it was not of record at the 
time of the most recent denial, and it most certainly 
material, as the medical diagnosis of chronic bronchitis 
(with a possible nexus to service), relates to an 
unestablished fact necessary to substantiate the underlying 
claim for service connection, and it raises a reasonable 
possibility of substantiating that claim.  See 38 C.F.R. 
§ 3.156.  As such, the claim for service connection is 
reopened, and to that extent, the claim is granted.  


ORDER

New and material evidence having been received; the claim for 
entitlement to service connection for chronic bronchitis, to 
include as a result of exposure to herbicides in the Republic 
of Vietnam, is reopened; to that extent only, the claim is 
granted.  


REMAND

Service Connection-Chronic Bronchitis

The above decision reopens a claim for entitlement to service 
connection for chronic bronchitis.  The Board notes that 
there was a documented episode of bronchitis in the first 
period of service; however, at separation from the initial 
period of active duty, the Veteran was found to not exhibit 
any pulmonary abnormality.

Following the initial period of service, the Veteran re-
entered active duty and served for many years aboard U.S. 
Navy ships.  The service treatment records from this period 
indicate that the Veteran had a complaint of chest pain in 
July 1987, with symptoms of wheezing, "whistling," and 
cough.  Additionally, the Veteran filled out a questionnaire 
regarding asbestos exposure in January 1987, where he noted 
that he was unsure if he was exposed to this hazardous 
chemical.  

After separation from the second period of active duty, the 
Veteran has submitted numerous clinical reports which show a 
diagnosis of chronic bronchitis.  A note from the Veteran's 
Navy doctor, dated in January 2007, indicates that the 
chronic bronchitis "may be" related to exposure to 
herbicides in Vietnam, as well as possibly being related to 
exposure to toxic lead paints used aboard ship during the 
second period of service.  This opinion is hardly equivocal, 
does not contain a detailed rationale as to how the 
conclusion was reached, and does not mention any specific 
medical literature relied on in coming to the conclusion.  As 
such, the opinion alone is not sufficient to establish a 
nexus between current bronchitis and service; however, it is 
sufficient to raise the possibility of a nexus, and thus, 
additional development is required.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81( 2006).  Specifically, the 
Board must remand the claim so that a VA pulmonary specialist 
can conduct an examination and determine if it is at least as 
likely as not that the current obstructive lung disorder had 
causal origins in service.  Id.  

It is noted that the Veteran has a substantial history of 
tobacco abuse, and continues to smoke cigarettes despite his 
diagnosis of chronic bronchitis.  The post-service clinical 
records allude to this in association with his diagnosis of 
the disorder; however, a specific relationship is not 
mentioned.  The examiner should thus specifically note, after 
the veteran has been examined, if the bronchitis began in 
either period of service, was caused by exposure to 
herbicides, lead paint, or asbestos in service, or, 
alternatively, is a result of his documented 30 year history 
of tobacco abuse (which constitutes willful misconduct, and 
cannot be the basis of a grant of service connection).  

Initial Rating-Residuals of a Shrapnel Wound to the Chin

The Veteran was granted service connection for residuals of a 
shrapnel wound to the chin in an October 2004 rating 
decision.  It was determined that as the Veteran was a 
recipient of the Purple Heart, and thus a confirmed combat 
Veteran, that his allegations of a shrapnel injury to the 
chin were valid, despite a lack of documentation of the 
condition in the service treatment records.  See 38 U.S.C.A. 
§ 1154.  He was afforded a VA examination in September 2004 
which, after radiographic testing, did not find a retained 
foreign body or any abnormality in the chin or jaw.  A barely 
palpable nodule in the subcutaneous region was noticed under 
an almost invisible entrance wound, and the Veteran was 
assigned a noncompensable evaluation.

The Veteran contends that this examination was cursory, and 
that the doctor did not spend enough time inspecting the site 
of the trauma.  Specifically, he alleges that the examiner 
did not locate an exit wound, which the Veteran contends to 
be present and bothersome for him.  In his November 2007 
Travel Board Hearing with the undersigned, the Veteran 
alleged that his condition has grown in severity since the 
last examination, and that he has difficulty shaving due to 
his condition.  He reported a loss of neurological sensation 
on the chin, and stated that he had to use a special type of 
powder to shave, as a razor caused him discomfort.  

The Veteran, as a layperson, is competent to report on things 
which come to him through his senses (e.g. pain, numbness, 
the existence of a scar or raised shin).  See Espiritu, 
supra.  The September 2004 examination is almost five years 
old, and is thus relatively dated in determining the current 
level of severity of the claimed condition.  In light of 
this, and of the Veteran's recent statements alleging an 
increase in severity of the condition, the Board will remand 
the claim so that a new, comprehensive VA examination can 
occur, with the results being necessary to get an accurate 
grasp on the current state of the disability picture.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ensure all development actions 
required by the VCAA have been 
accomplished.  

2.  Schedule the Veteran for a VA 
pulmonary examination for the purposes of 
determining the nature, approximate onset 
date, and/or etiology of any lung disease, 
to include chronic bronchitis, that is 
currently present.  Following a review of 
the relevant evidence in the claims file, 
the clinical evaluation, and any tests 
that are deemed necessary, the examiner is 
asked to provide an opinion on the 
following:  

Is it at least as likely as not (50 
percent or greater probability) that 
any lung disease that is currently 
present, to include chronic 
bronchitis, began during service or 
is causally linked to any incident 
of the two periods of active 
service, to include documented in-
service treatment for acute 
bronchitis, chest pains with 
wheezing, and exposure to asbestos, 
lead paint, or herbicide agents 
while in service in the Republic of 
Vietnam.  The examiner is asked to 
opine as to what, if any, impact 
tobacco abuse has had on the origins 
of current chronic bronchitis.  

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended relationship; less likely 
weighs against the claim.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed and indicate that the 
claims file was reviewed.  If a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.

3.  Schedule the Veteran for an additional 
examination with a physician experienced in 
trauma medicine to determine the current 
level of severity of the service-connected 
residuals of a shrapnel wound to the chin.  
This examiner should review the claims 
file, and after any necessary tests have 
been accomplished, should offer an opinion 
stating the level of disablement associated 
with the service-connected residuals.  The 
examiner should list all anatomical systems 
affected (skin, nerves, bone, muscles), and 
should specifically state the impact the 
condition has on the Veteran's activities 
of daily living.  A detailed rationale 
should be included to support the 
conclusions reached.  

4.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the Veteran's claims.  If the 
benefits sought on appeal are denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


